Citation Nr: 1218651	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and C.K.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability.

The Veteran contends that he is unemployable due to his service-connected disabilities, to include bilateral hearing loss, tinnitus, and residuals of cold weather injury to the bilateral lower extremities. 

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).

In this case, service connection is in effect for bilateral hearing loss, rated as 50 percent disabling; residuals of a cold weather injury of the right lower extremity, rated as 30 percent disabling; residuals of a cold weather injury of the left lower extremity, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  As such, the Veteran's combined disability evaluation is 80 percent.  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because at least one disability is ratable at 40 percent or more, bilateral hearing loss, and his additional service-connected disabilities bring his combined disability rating to 70 percent or more.  Therefore, the issue is whether his service-connected disabilities precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  

While a September 2007 VA examiner stated that the Veteran was capable of performing his basic activities of daily living, having difficulty with his instrumental activities that required prolonged standing or walking, an opinion as to the impact of all of the Veteran's service connected disabilities on his employability has not been rendered.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Therefore, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of all of his service-connected disabilities on his unemployability.  Specifically, the examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)



1) Insure that the Veteran's VA records are up to date.  

2) The Veteran should be scheduled for a VA examination to determine the impact of his service-connected disabilities on his unemployability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should state whether the Veteran's service-connected disabilities (bilateral hearing loss, residuals of cold injury of the bilateral lower extremities, and tinnitus) render him unable to secure or follow a substantially gainful occupation.  

The examiner should discuss the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



